Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 June 09, 2016

The Court of Appeals hereby passes the following order:

A16A1781. DAVID BERGMAN v. IMPORTS ONLY, INC.

      David Bergman filed this direct appeal from the superior court’s judgment in
favor of Imports Only, Inc. for $946.88. Under OCGA § 5-6-35 (a) (6), appeals in
all actions for damages in which the judgment is $10,000.00 or less must comply with
the discretionary appeal procedures. Because this suit is an action for damages and
the judgment entered was less than $10,000.00, a discretionary application was
required. See Jennings v. Moss, 235 Ga. App. 357, 357 (509 SE2d 655) (1998); see
also Emerson v. Brookmere Homeowners Ass’n, 311 Ga. App. 371, 371 n.1 (715
SE2d 775) (2011). Bergman’s failure to file an application for discretionary appeal
deprives us of jurisdiction over this direct appeal, which is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                                                           06/09/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.